United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2730
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                               Dana John Alexander

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 14, 2022
                               Filed: July 13, 2022
                                  [Unpublished]
                                  ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In 2007, Dana Alexander pleaded guilty to possession of cocaine with intent
to distribute, 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and was sentenced to 136 months in
prison and 3 years of supervised release. After serving his prison sentence,
Alexander violated the terms of his supervised release. The district court1 sentenced
him to 24 months in prison and another 12 months of supervised release. He appeals,
arguing that his revocation sentence is procedurally and substantively unreasonable.

       But while this appeal was pending, Alexander was released from prison.
Because he only challenged his custodial sentence, we conclude that his appeal is
moot. See Teague v. Cooper, 720 F.3d 973, 976 (8th Cir. 2013) (“[W]e will dismiss
as moot a case in which changed circumstances have already provided the requested
relief and eliminated the need for court action.” (quotation omitted) (cleaned up)).
And “[a]lthough a term of supervised release is a part of the sentence,” Alexander
only requested relief from his prison sentence—he made no arguments that go to his
supervised release.2 Owen v. United States, 930 F.3d 989, 990 (8th Cir. 2019)
(citation omitted).

      Accordingly, we dismiss Alexander’s appeal.
                     ______________________________




      1
         The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
       2
         See, e.g., Alexander Br. at i (“Dana Alexander challenges the procedural and
substantive reasonableness of the 24-month sentence of imprisonment imposed for
violating the conditions of supervised release.”).
                                           -2-